CONCURRING OPINION.
Biggs, J.
— The law is that, if goods are received on time at the place of their destination the carrier may store them, thereby changing his liability to that of a warehouseman, unless it is an established custom of the carrier to notify consignees of the arrival of goods, regardless of the fact whether they arrive on time or not. Pindell v. Railroad, 34 Mo. App. 683. This rule is based on the idea that the consignee is advised of the date of the shipment; that he knows the usual time necessary for the transportation of the goods between the two points, and that it is his duty to be *187present on the arrival of the goods for the purpose of receiving them. But, if the goods arrive out of time, the carrier must notify the consignee of their arrival. If after diligent inquiry the consignee can not be located, or if, after receiving notice, he fails to remove the goods within a reasonable time, then' the carrier may store them, and his liability thenceforth will be that of a warehouseman.
As the exact date of the arrival of the goods is left somewhat in doubt by the evidence, as well as the time required for the transportation of the goods, and as there was evidence tending to show that it was the defendant’s custom in all cases to notify the consignee of goods of their arrival, a-lhof the defendant’s instructions ought to have been refused for the reason that they ignored all the above mentioned facts, which are very material in determining the defendant’s liability.
All the judges concur in these views as well as the views expressed in the opinion by Judge Bond.